Murphy, P. J., dissents
in a memorandum as follows: I respectfully dissent. Initially, I must record my doubt that defendant’s actions in this case—wearing a bulletproof vest and bending forward in the back seat of a car as if he was "placing something under the seat with his right hand”— constituted conduct justifying defendant’s removal from the vehicle and frisk. In itself, the wearing of such a vestment is not prohibited under the laws of this State; the circumstances of the vehicle stop in this case provided no discernible cause for belief that defendant had committed or was committing a criminal act; defendant’s gesture was innocuous on its face, albeit not ultimately innocent in fact.
However, we need not resolve the propriety of the stop and frisk to decide the appeal. Once removed from the vehicle and frisked, defendant no longer posed a potential danger to the police. Therefore, under current law, the subsequent search of the automobile was without probable cause and was inconsistent with the privacy rights guaranteed by the State Constitu*195tion (NY Const, art I, § 12; People v Torres, 74 NY2d 224, 227-231 [1989]; People v Theodis, 155 AD2d 339 [1st Dept 1989], lv denied 75 NY2d 872 [1990]). The People’s claim that permitting defendant to return to the unsearched vehicle would be dangerous was properly rejected as farfetched and insufficient in Torres (74 NY2d, supra, at 230-231), and need not be revisited here. Such a rationale for a vehicle search would invite a broad and unwarranted extension of the "stop and frisk” doctrine.
Furthermore, I disagree with the majority’s finding that the circumstances of this case presented "an actual and greater threat to the officers’ safety” than the situation faced by the police in Torres. Following the frisk of the defendant and his colleagues, three armed officers faced four unarmed civilians outside the vehicle; that they were "outnumbered” under these circumstances provides little justification for a vehicle search. Likewise, the fact that "there was no evidence that the officers approached the vehicle with their guns drawn” in this matter is irrelevant to an assessment of the officers’ conduct after the frisk. Finally, I cannot agree that the facts of this case posed a greater threat to the police than that faced by the investigating officers in Torres.
In sum, the majority’s decision today establishes that the wearing of a bulletproof vest permits an inference of criminal activity which, together with an inoffensive gesture, provides police with authority both to frisk individuals and to search their vehicles. I believe that this conclusion is contrary to the Fourth Amendment.
Accordingly, the judgment of the Supreme Court, New York County (Dorothy Cropper, J.), rendered November 24, 1993, convicting defendant, upon his guilty plea, of attempted criminal possession of a weapon in the third degree, should be reversed, the motion to suppress granted and the indictment dismissed.